IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2546 Disciplinary Docket No. 3
                                          :
DOMINIC G. BOCCO, JR.                     :   Board File No. C1-18-227
                                          :
                                          :   (Supreme Court of Florida, Nos. SC06-
                                          :   1985 & SC07-1495)
                                          :
                                          :   Attorney Registration No. 63890
                                          :
                                          :   (Out of State)


                                       ORDER

PER CURIAM
       AND NOW, this 4th day of January, 2019, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Dominic G. Bocco, Jr., is disbarred from the practice of law in the Commonwealth of

Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.